Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 1 of 44

Filing # 125957271 E-Filed 04/30/2021 03:20:53 PM

IN THE COUNTY COURT OF THE 11'" JUDICIAL CIRCUIT
. IN AND FOR MIAMI-DADE COUNTY, FLORIDA

VEDA SMITH,

Plaintiff,
Case No. 202)-61264)-CC-05
Vv.
JURY TRIAL DEMANDED
CLIENT SERVICES. INC.,
INJUNCTIVE RELIEF SOUGHT
Defendant.
/

 

COMPLAINT

Plaintiff Veda Smith (“Plaintiff”) sues Defendant Client Services. Inc. (*Defendant”) for
violations the Florida Consumer Collection Practices Act (“FCCPA”) and the Fair Debt Collection
Practices Act (“FDCPA’)

JURISDICTION AND VENUE

I. This Court has subject matter jurisdiction over Plaintiff and Defendant
(collectively. the “Parties”), because the cause of action arises within the jurisdiction of this Court
and, thus. venue and jurisdiction are proper.

2. This Court has personal jurisdiction over Defendant because Defendant is
operating, present. and/or doing business within this jurisdiction and because the complained of
conduct of Defendant occurred within Miami-Dade County. Florida.

3, The amount in controversy is greater than $8,000, but does not exceed $15,000.
exclusive of costs. interest, and attorneys’ fees. and is otherwise within this Court’s jurisdiction.

4, Venue of this action is proper in this Court because. pursuant to Fla. Stat. § 47.011,

et seq.. the cause of action alleged below arose in Miami-Dade County Florida.

 

PAGE | 1 of 7
LAW OFFICES OF JIBRAELS. HINDI, PLLC
1LOSE 6th Street. 1 7th Floor | Ft. Lauderdale, Florida 3301 | Phone (95-1 907-1136 | Pax (845) 529-9540

Saw hci

  

 
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 2 of 44

+t

i‘ 4
PARTIES
*
5, Plaintiff is a natural person, and a citizen of the State of Florida, residing in Miami-
Dade County, Florida.
6. Defendant is a Missouri corporation. with its principal place of business located in

Saint Charles, Missouri.
DEMAND FOR JURY TRIAL
7. Plaintiff. respectfully. demands a trial by jury on all counts and issues so triable.
FACTUAL ALLEGATIONS

8. On a date better known by Defendant. Defendant began attempting to collect a debt
(the “Consumer Debt”) from Plaintiff.

9. The Consumer Debt is an obligation allegedly had by Plaintiffto pay money arising
from a transaction between the creditor of the Consumer Debt. JP Morgan Chase Bank. and

Plaintiff involving an unsecured line of credit for Plaintiffs personal use (the “Subject Service”).

10. The Subject Service was primarily for personal. family, or household purposes.
LL. Defendant is a business entity engaged in the business of soliciting consumer debts

for collection,

12. Defendant is a business entity engaged in the business of collecting consumer debts.
13. Defendant cegularly collects or attempts to collect. directly or indirectly. debts

owed or due or asserted to be owed or due another.
14. Defendant is registered with the Florida Office of Financial Regulation as a
“Consumer Collection Ageney.”

[5. Defendant’s “Consumer Collection Agency” license number is CCA0900502.

 

Pace | 2 of 7
LAW OFFICES OF JIBRAELS, HINDI, PLLC
LLUSE 6th Sereet. 1 7th Floor | Pt. Lauderdale, Florida 33301 | Phone (5-4 807-1136 | Fas (854) 529-9540
oe Wogan

 
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 3 of 44

4

16. Defendant maintains all the records specified in Rule 69V-180.080. Florida
Administrative Code.

17. The records specified by Rule 69V-180.080. Florida Administrative Code. of which
Defendant does maintain, are current to within one week of the current date.

18. Defendant is a “debt collector” within the meaning of 15 ULS.C. § 1692a(6).

19. Defendant is a “person” within the meaning of Fla. Stat. § 559.72.

20. Ona date better known by Defendant. Defendant transmitted Plaintiff’s personal
information to a third-party (the “Third-Party”).

21. = The personal information Defendant transmitted to the Third-Party included. -but
was not limited to: [L] Plaintiffs name; [2] Plaintiffs address; [3] the existence of the Consumer
Debt: [4] the amount of the consumer debt: [5] the creditor of the Consumer Debt: [6] that Plaintiff
was the alleged debtor of the Consumer Debt: [7] information regarding the Subject Service: and
[8] that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt
(collectively, the “Transmitted Information”).

22. The Third-Party. of whom Defendant transmitted Plaintiff's personal information
to. complied Plaintiff's personal information and prepared a letter that was to be sent to Plaintiff
in an attempt to collect the Consumer Debt.

23. The Transmitted Information affected Plaintiff's reputation. For example, the
transmission of such information affected Plaintiff's reputation regarding the repayment of debts,
Plaintiffs reputation of truthfulness. Plaintiff's reputation of solvency, and Plaintiff's reputation
regarding trustworthiness.

24. Defendant’s transmission of Plaintiffs personal information to the Third-Party was

a communication in connection with the collect of the Consumer Debt.

 

PAGE |3 of 7
. LaW OFFICES OF JIBRAELS. HINDI, PLLC
LLOSE be h Street, 1 7th Floor | ft. Lauderdale, Florick 350] Phone (944) NUT-1 156 | Fas (845) 329-5 -10

 

 
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 4 of 44

4

23. In addition to transmitting Plaintiffs personal information to the Third-Party.
Defendant also transmitted Plaintiffs personal information to offer third-party entities in
connection with the collection of the Consumer Debt. Defendant transmitted such information to
these orher third-party entities by. ineluciing but not limited to: [1] utilizing “skip trace” services:
{2} utilizing bankrupicy. SCRA. probate. and other “scrubbing” services: and [3] utilizing
independent third-pariy contractors to attempt to coliect the Consumer debt from Plaintill.

26. Ona date better known by Defendant, Defendant sent the letter prepared and/or
complied by the Third-Party to Plaintiff. of which was internally dated May 04, 2020. (the
“Collection Letter”) in an attempt to collect the Consumer Debt.

27. Attached as Exhibit “A™ is a copy of Collection Letter,

28. Defendant's transmission of Plaintiff's personal information to the Third-Party is
an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.

Servs.. No. 19-14434, 2021 U.S. App. LEXIS 11648 (11th Cir. Apr. 21. 2021) (a complete copy

 

of the Hunstein opinion ts attached as Exhibit “B”).

29, The Collection Letter contains a bar code and/or Quick Response (“QR”) code. of
which is located on the lower-left portion of the Collection Letter, that is indicative of Defendant's
use of the Third-Party to prepare, print, package, compile. and/or otherwise send the Collection
Letter.

30. For Defendant-DC to maintain a valid consumer collection agency license with the
Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debls

Jrom Florida consumers) Defendant-DC knew it was required to tailor its (Defendant-DC’s) debt

collector methods to be in compliance with both the FDCPA and FCCPA.

 

PAGE | 40f7
LAW OFFICES OF JIBRAELS. HINDI, PLLC
110 SE Gth Street. b 7th Floor | Ft. Lauderdale. Florida 33301 | Phone (95-4) 907-L19G | Fas (855) 529-095-410

xe aa.

  
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 5 of 44

~

31, Defendant knew that the ‘Transmitted Information constituted an unlawful
transmission of Plaintiff's personal information in violation of § 1692c(b) of the FDCPA.

32. | The Third-Party did not have any legitimate need for the Transmitted Information,
as the Transmitted Information constituted an unlawful transmission of Plaintiff's personal
information tn violation of § 1692c(b) of the FDCPA.

COUNT I
VIOLATION OF 15 U.S.C. § 1692c(b)

33. Plaintiff incorporates by reference paragraphs |-32 of this Complaint.

34, Pursuant to § 1692c(b) of the FOCPA, “« ded collector may not communicate, in
connection with the collection of any debt, with ary person other than the consumer, his attorney,
a@ consumer reporting agency if otherwise permitted by law, the ereditor, the attorney of the
creditor, or the attorney of the debt collector.” 15 U.S.C. 1692c(b) (emphasis added).

35. Asset forth above. Defendant’s transmission of Plaintiff's personal information to
the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein. No. 19-14434. 2021 U.S. App.
LEXIS 11648 (“[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact
under Article I and (2) that the debt collector's transmittal of the consumer's personal information
to its dunning vendor constituted a communication “in connection with the collection of any debt’
within the meaning of § 1692c(b).*) Accordingly, Defenclant violated § 1692c(b) of the FDCPA
when it transmitted Plaintiffs personal information to the Third-Party.

36. WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment
avainst Defendant, awarding Plaintiff the following relief:

(a) Statutory and actual damages as provided by 15 U.S.C. § 1692k:
(b) Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k; and
(c) Any other relief that this Court deems appropriate under the circumstances,
PAGE |S af 7
LAW OFFICES OF JIBRAELS. HINDI, PLLC

11056 Gth Street. | Teh Floor | Mt. Lauderdale. Florid: UO! Phone (154) 907-1 E36 | Fax (8957529-95-40
sya el EH

 
 
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 6 of 44

37.

38.

4

COUNT 2
VIOLATION OF FLA. STAT. § 559.72(5)

Plaintiff incorporates by reference paragraphs |-32 of this Complaint.

Pursuant to § 559,72(5) of the FCCPA, in collecting consumer debts. no person

shall: “/dJisclose to a person other than the debtor or her or his family information affecting the

debtor's reputation, whether or not for credit worthiness, with knowledge or reason to know that

the other

person does not have a legitimate business need for the information or that the

information is false.” Fla Stat. § 539.72(5) (emphasis added).

39.

As set forth above, Defendant unlawfully transmitted Plaintiff's personal

information, by and through the Transmitted Information, to the Third-Party. whereby said

transmitted information affective Plaintiff's reputation because the Third-Party did not have any

legitimate

40.

need for unlawfully transmitted personal information of Plaintiff.

WHEREFORE. Plaintiff. respectfully, requests this Court to enter a judgment

against Defendant, awarding Plaintiff the following relief

(a) Statutory and actual damages pursuant to Fla. Stat. $559.77(2):

(b) An injunction prohibiting Defendant from engaging in further collection
activities directed at Plaintiff that are in violation of the FCCPA:

(c) Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §539.77(2); and
(d) Any other relief that this Court deems appropriate under the circumstances.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

PAGE | 6 of 7
LAW OFFICES OF JIBRAELS. HINDI, PLLC
LIOSE beh Street. 7h Floor | Pt. Lauderdale. Florida Ob] Phone W641i 907-136 | Bax (954) 429-9510

Sees Er.

 
 

 

 
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 7 of 44

4

DATED: April 30. 2021
Respectfully Submitted.

/s/ Jibrael S. Hindi
JIBRAEL S. HINDI, ESQ.
Florida Bar No.: 118259
E-mail: jibrael@ajibraellaw.com
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377
E-mail: tom@jibraellaw.com
THE LAW OFFICES OF JIBRAEL 5S. HINDI
110 SE 6th Street. Suite 1744
Fort Lauderdale. Florida 33301
Phone: 954-907-1136
Fax: 855-529-9540

 

PAGE | 7 of 7
LAW OFFICES OF JIBRAEL S. HINDI, PLLC
LVIOSE Gth Street. bith Floor j Fr. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fas (8441 520-9540
sen, dt WseatgHtll

 
 

 
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 8 of 44

4

EXHIBIT “A”
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 9 of 44

4

- ‘ Office Hours (Central Time)

© rent Monday-Thursday: 8am-8pm
See Friday: 8am-5pm

3457 Harry S Truman Blvd. Saturday: 7am-11am

Saint Charles, MO 63301-4047 Sunday: Closed

CURRENT CREDITOR: JP MORGAN GHASE BANK, N.A.

ACCOUNT NUMBER: XXXXXXXXXXXX7459 PHONE: 877-288-9903

BALANCE DUE: $2,069.5

SR ENEE aKa vi DATE: 5/4/2020

    

Our client, JP MORGAN CHASE BANK, N.A., has placed the above account with our organization.

Unless you notify our office within thirty (30) days after receiving this notice that you dispute the validity of this debt or any
portion thereof, this office will assume this debt is valid. If you notify this office in writing within thirty (30) days from receiving
this notice that you dispute the validity of this debt or any portion thereof, this office will obtain verification of the debt or
obtain a copy of a judgment and mail you a copy of such judgment or verification. If you request of this office in writing
within thirty (30) days after receiving this notice, this office will provide you with the name and address of the original creditor,
if different from the current creditor.

Your Account Balance: $2,069.50
Your Account Resolution Offer: $1,242.00

ACCOUNT RESOLUTION OFFER

We are offering you the ability to resolve your account balance for the amount of $1,242.00. To accept this offer, our office
must receive payment within forty (40) days of the date of this notice. This offer is contingent upon timely receipt of your
payment. If payment is not received in our office within forty (40) days of the date of this notice, this offer will be withdrawn
and will be deemed null and void, with the remainder of the balance being due and owing. We are not obligated to renew this
offer. Please note that no interest will be added to-your account balance through the course of Client Services, Inc. collection
efforts concerning your account, This offer does not affect your right to dispute the debt as described above.

We look forward to working with you in resolving this matter.
Howell Goldstein

THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS 18 AN ATTEMPT TO COLLECT A DEBT.
ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

FOR IMPORTANT RIGHTS AND PRIVILEGES WHICH MIGHT APPLY TO YOUR STATE OF RESIDENCE,
PLEASE SEE BELOW OR REVERSE SIDE (IF FAXED THEN FOLLOWING PAGE).

REFERENCE NUMBER EStectbicts

 

 

PO Box 1586 AMOUNT ENCLOSED

Ee

Checks Payable To: Client Services, Inc.

 

Saint Peters, MO 63376

 

ob effet PU etl CLIENT SERVICES, INC.

saz VEDA H SMITH 3451 HARRY S, TRUMAN BLVD
fase 3901 NW 178TH ST ST. CHARLES MO 63301-4047
MIAMI GARDENS FL 33055-3860 DDL eWba geet decd dye geteetlUH Ty! fapderatategeed ely

118666-1177-CHASE809SO
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 10 of 44
4

a

CALIFORNIA

The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act require that, except
under unusual circumstances, collectors may not contact you before 8:00 a.m. or after 9:00 p.m. They may not harass you
by using threats of violence or arrest or by using obscene language. Collectors may not use false or misleading statements
or call you at work if they know or have reason to know that you may not receive personal calls at work. For the most part,
collectors may-not tell another person, other than your attorney or spouse, about your debt. Collectors may contact another
person to confirm your location or enforce a judgment. For more information about debt collection activities, you may
contact the Federal Trade Commission at 1-877-FTC-HELP or www.ftc.gov. Non profit credit counseling services may be .
available in the area,

COLORADO

FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT, SEE
WWW.COAG.GOV/CAR. A consumer has the right to request in writing that a debt collector or callection agency cease
further communication with the consumer. A written request to cease communication will not prohibit the debt collector or
collection agency from taking any other action authorized by law to collect the debt. The address and telephone number for
Client Services, Inc.'s local Colorado office is: The Executive Club Building, Attn: Stokes & Wolf, P.C. as agent for Client
Services, Inc., 1776 S. Jackson St., Suite 900 Denver, CO 80210 (Phone: 720-287-8650)

KANSAS

An investigative consumer report, which includes information as to your character, general reputation, personal
characteristics and mode of living, has been requested. You have the right to request additional information, which includes
the nature and scope of the investigation.

MASSACHUSETTS

NOTICE OF IMPORTANT RIGHTS: You have the right to make a written or oral request that telephone calls regarding your
debt not be made to you at your place of employment. Any such oral request will be valid for only ten days unless you
provide written confirmation of the request postmarked or delivered within seven days of such request. You may terminate
this request by writing 10 the debt collector. :

MINNESOTA
This collection agency is licensed by the Minnesota Department of Commerce.

NEW YORK

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C, § 1692 et seq., debt collectors are prohibited from
engaging in abusive, deceptive, and unfair debt collection efforts,-including but not limited to: the use or threat of violence,
the use of obscene or profane language, and repeated phone calls made with the intent to annoy, abuse, or harass, If a
creditor or debt collector receives a money judgment against you in court, state and federal laws may prevent the following
types of income from being taken to pay the debt: supplemental security income (SSI), social security, public assistance
(welfare), spousal support including maintenance (alimony) or child support, unemployment benefits, disability benefits,
workers’ compensation benefits, public or private pensions, veterans’ benefits, federal student loans, federal student grants,
federal work study funds, and ninety percent of your wages or salary earned in the last sixty days.

NEW YORK CITY
New York City Department of Consumer Affairs License Number: 2076846, 2076850, 2076851

NORTH CAROLINA

3451 Harry S Truman Blvd. Saint Charlies, MO 63301-4047; Permit Number: 113653

Do not send payments or correspondence ta the below branch locations:

14425 College Blvd. Ste. 170 Lenexa, KS 66215: Permit Number: 113652

Eurocenter Diursa, Bldg 1, 2nd Floor, Barreal de Heredia, Frente a Ceneda, Heredia, Costa Rica; Permit Number: 113662

TENNESSEE
This collection agency is licensed by the Collection Service Board of the Department of Commerce and Insurance.

 
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 11 of 44

4

EXHIBIT “B”
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 12 of 44

t

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 1 of 23

[PUBLISH]

IN THE UNITED STATES COURT OF APPEALS

FOR THE ELEVENTH CIRCUIT

 

No. 19-14434

 

D.C. Docket No. 8:19-cv-00983-TPB-TGW

RICHARD HUNSTEIN,
Plaintiff - Appellant,
versus
PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,

Defendant - Appellee.

 

Appeal from the United States District Court
for the Middle District of Florida

 

(April 21, 2021)
Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.
NEWSOM, Circuit Judge:
This appeal presents an interesting question of first frapsewiod under the

Fair Debt Collection Practices Act—and, like so many other cases arising under
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 13 of 4

4

USCAI1 Case: 19-14434 Date Filed: 04/21/2021 Page: 2 of 23

federal statutes these days, requires us first to consider whether our plaintiff has
Article III standing.

The short story: A debt collector electronically transmitted data concerning
a consumer’s debt— including his name, his outstanding balance, the fact that his
debt resulted from his son’s medical treatment, and his son’s name—to a third-
party vendor. The third-party vendor then used the data to create, print, and mail a
“dunning” letter to the consumer. The consumer filed suit alleging that, in sending
his personal information to the vendor, the debt collector had violated 15 U.S.C. §
1692¢(b), which, with certain exceptions, prohibits debt collectors from
communicating consumers’ personal information to third parties “in connection
with the collection of any debt.” The district court rejected the consumer’s reading
of § 1692c(b) and dismissed his suit. On appeal, we must consider, as a threshold
matter, whether a violation of § 1692c(b) gives rise to a concrete injury in fact
under Article IT, and, on the merits, whether the debt collector’s communication
with its dunning vendor was “in connection with the collection of any debt.”

We hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in
fact under Article If and (2) that the debt collector’s transmittal of the consumer’s
personal information to its dunning vendor constituted a communication “in

connection with the collection of any debt” within the meaning of § 1692c(b).

bo
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 14 of 44

4 *

USCA11 Case: 19-14434 Date Filed: 04/27/2021 Page: 3 of 23

Accordingly, we reverse the judgment of the district court and remand for further

proceedings.

Congress enacted the FDCPA “to eliminate abusive debt collection practices
by debt collectors” and “to protect consumers against debt collection abuses.” 15
U.S.C. § 1692(e). To that end, § 1692c(b) of the FDCPA, titled “Communication
with third parties,” provides that—

Except as provided in section 1692b of this title, without the prior

consent of the consumer given directly to the debt collector, or the

express permission of a court of competent jurisdiction, or as

reasonably necessary to effectuate a postjudgment judicial remedy, a

debt collector may not communicate, in connection with the collection

of any debt, with any person other than the consumer, his attorney, a

consumer reporting agency if otherwise permitted by law, the creditor,

the attorney of the creditor, or the attorney of the debt collector.
15 U.S.C. § 1692c(b). The provision that § 1692c(b) cross-references—§ 1692b—
governs the manner in which a debt collector may communicate “with any person
other than the consumer for the purpose of acquiring location information.” 15
U.S.C. § 1692b. The FDCPA thus broadly prohibits a debt collector from
communicating with anyone other than the consumer “in connection with the
collection of any debt,” subject to several carefully crafted exceptions—some
enumerated in § 1692c(b), and others in § 1692b.

Richard Hunstein incurred a debt to Johns Hopkins All Children’s Hospital

arising out of his son’s medical treatment. The hospital assigned the debt to

“
»
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 15 of 44

.

USCATI Case: 19-14434 Date Filed: 04/21/2021 Page: 4 of 23

Preferred Collections & Management Services, Inc. for collection. Preferred in
turn hired Compumail, a California-based commercial mail vendor, to handle the
collection. Preferred electronically transmitted to Compumail certain information
about Hunstein, including, among other things: (1) his status as a debtor, (2) the
exact balance of his debt, (3) the entity to which he owed the debt, (4) that the debt
concerned his son’s medical treatment, and (5) his son’s name. Compumail used
that information to generate and send a dunning letter to Hunstein.

Hunstein filed a complaint, alleging violations of both the FDCPA, see 15
U.S.C. §$1692c(b) and 1692f, and the Florida Consumer Collection Practices Act,
see Fla. Stat. § $59.72(5). As relevant here, the district court dismissed Hunstein’s
action for failure to state a claim, concluding that he hadn’t sufficiently alleged that
Preferred’s transmittal to Compumail violated § 1692c(b) because it didn’t qualify

as a communication “in connection with the collection of a[ny] debt.”!

 

' The district court held for the same reason that Hunstein had not stated a claim for a violation
of § 1692f. “The district court then declined to accept supplemental jurisdiction over Hunstein’s
state law claim. Hunstein’s appeal addresses only the portion of his complaint relating to

§ 1692¢(b).
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 16 of 44

4

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 5 of 23

; Hunstein appealed, and we requested supplemental briefing on the question
whether he had Article III standing to sue, which we now consider along with the
merits."

II

First things first. Because standing implicates our subject matter
jurisdiction, we must address it at the outset, before turning to the merits. Steel Co.
v. Citizens for a Better Env 't, 523 U.S. 83, 101-02 (1998). Article ILL of the
Constitution grants federal courts “judicial Power” to resolve “Cases” and
“Controversies.” U.S. Const. art. IH], §§ |-2. This case-or-controversy
requirement, which has been construed to embody the doctrine of standing,
“confines the federal courts to a properly judicial role.” Spokeo, Inc. v. Robins,
1368S, Ct. 1540, 1547 (2016). The “irreducible constitutional minimum” of Article
II] standing entails three elements: injury in fact, causation, and redressability.
Lujan v. Defs. of Wildlife. 504 U.S. 555, 560-56! (1992).

Hunstein’s appeal involves the first element, injury in fact, which consists of

“an invasion of a legally protected interest” that is both “concrete and

 

> Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
novo. Debernardis v. 10 Formulations, LLC, 942 F.3d 1076. 1083 (1 Ith Cir. 2019). “We
review the decision to dismiss Plaintiff's complaint pursuant to Rule |2(b)(6) de novo. applying
the same standard as the district court.” Holzman v. Malcolm S. Gerald & Assucs., Inc.. 920
F.3d 1264, 1268 (11th Cir. 2019). Accepting the complaint’s allegations as true and construing

© the facts in the light most favorable to Hunstein, “the relevant inquiry is whether Plaintiff has
stated a ‘plausible claim for relief under the FOCPA.” /d. (quoting sherofi v. Iqbal. 356 U.S,
662. 679 (2009)).

fin
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 17 of 44

.

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 6 of 23

x =

particularized” and “actual or imminent, not conjectural or hypothetical.” /d. at
560 (quotation marks omitted). In Triche/l v. Midland Credit Mgmt., Inc., 964
F.3d 990 (11th Cir. 2020), a case involving the FDCPA, we reiterated that “[e]ach
subsidiary element of injury—a legally protected interest, concreteness,
particularization, and imminence—must be satisfied.” /d. at 996-97. The standing
question here implicates the concreteness sub-element.
A plaintiff can meet the concreteness requirement in any of three ways.
First, he can allege a tangible harm—a category that is “the most obvious and
_easiest to understand” and that includes, among other things, physical injury,
financial loss, and emotional distress. See Muransky v. Godiva Chocolatier, Inc..
979 F.3d 917, 926 (11th Cir. 2020) (en banc); see also Huffy. TeleCheck Servs..
Inc., 923 F.3d 458, 463 (6th Cir. 2019). Second, a plaintiff can allege a “risk of
real harm.” Muransky, 979 F.3d at 927. Third, in the absence of a tangible injury
or arisk of real harm. a plaintiff can identify a statutory violation that gives rise to
an intangible-but-nonetheless-concrete injury. Spokeo, 1368. Ct. at 1549. We
consider each possibility in turn.
A
Hunstein doesn't allege a tangible harm. The complaint contains no
allegations of physical injury, financial loss, or emotional! distress. Instead, the

complaint (1) conclusorily asserts that “[1]fa debt collector ‘conveys information

6
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 18 of 44

.

USCA1I Case: 19-14434 Date Filed: 04/21/2021 Page: 7 of 23

regarding the debt to a third party—informs the third party that the debt exists or
provides information about the details of the debt—then the debtor may well be
harmed by the spread of this information,”” and (2) vaguely references the “known,
negative effect that disclosing sensitive medical information to an unauthorized
third-party has on consumers[.]” In his supplemental brief, Hunstein asks us to
construe these assertions as allegations of emotional harm, arguing that he was
“humiliated, embarrassed, and suffered severe anxiety[.]” But we have “repeatedly
held that an issue not raised in the district court and raised for the first time in an
appeal will not be considered by this court.” Access Now, Inc. v. Sw. Airlines Co.,
385 F.3d 1324, 1331 (11th Cir. 2004) (quotation marks omitted). Hunstein thus
cannot establish standing on the basis of a tangible harm.
iB

Nor can Hunstein demonstrate standing by the second route—showing a
“risk of real harm.” “[W]hile very nearly any level of direct injury is sufficient to
show a concrete harm, the risk-of-harm analysis entails a more demanding
standard—courts are charged with considering the magnitude of the risk.”
Muransky, 979 F.3d at 927. “Factual allegations that establish a risk that is
substantial, significant, or poses a realistic danger will clear this bar[.]” /d. at 933.
Put slightly differently, to constitute injury in fact, the “threatened injury must be

certainly impending.” Clapper v. Amnesty Int'l USA, 568 U.S. 398. 409 (2013).
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 19 of 44

.

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 8 of 23

Again, Hunstein alleges only that a debtor “may well be harmed by the spread” of
the sort of information at issue here. That vague allegation falls short of a risk that
is “substantial, significant, or poses a realistic danger,” Muransky, 979 F.3d at 933,
or is “certainly impending,” Clapper, 568 U.S. at 409.
C
We thus consider whether Hunstein can show standing in the third manner—
through a statutory violation. “[T]he violation of a procedural right granted by
statute can be sufficient in some circumstances to constitute injury in fact,” such
that “a plaintiff... need not allege any additional harm beyond the one Congress
has identified.” Spokeo, 136 S. Ct. at 1549. Spokeo — that in determining
whether a statutory violation confers Article III standing. we should consider
“history and the judgment of Congress.” /d.
1
Starting with history, we can discern a concrete injury where “intangible
harm has a close relationship to a harm that has traditionally been regarded as
providing a basis for a lawsuit in English or American courts.” /d. Put differently,
we look to “whether the statutory violation at issue led to a type of harm that has
historically been recognized as actionable.” Muransky, 979 F.3d at 926.

Muransky explains that the “fit between a new statute and a pedigreed common-
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 20 of 44

.

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 9 of 23

law cause of action need not be perfect, but we are called to consider at a minimum
whether the harms match up between the two.” Jd.

For more than a eaunay, invasions of personal privacy have been regarded
as a valid basis for tort suits in American courts. See, e.g., Pavesich v. New
England Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905): Munden v. Harris, 153 Mo.
App. 652, 134 S.W. 1076 (1911); Kunz v. Allen, 102 Kan. 883, 172 P. 532 (1918).
By 1977, the Restatement (Second) noted that “the existence of a right of privacy
is now recognized in the great majority of the American jurisdictions that have
considered the question.” Restatement (Second) of Torts § 652A cmt. a. (Am. Law
Inst. 1977).

More particularly, the term “invasion of privacy” comprises an identifiable
family of common-law torts—including, most relevantly here, “public disclosure
of private frets * Invasion of Privacy, Black’s Law Dictionary 952 (10th ed.
2014). It is hornbook law that “[o]ne who gives publicity toa matter concerning .
the private life of another is subject to liability to the other for invasion of his
privacy, if the matter publicized is of a kind that (a) would be highly offensive to a
reasonable person, and (b) is not of legitimate concern to the public.” Restatement
(Second) of Torts § 652D (1977); accord, e.g., 77 C.J.S. Right of Privacy and
Publicity § 32; 62A Am. Jur. 2d Privacy § 79. Indeed, the Supreme Court itself

has recognized “the individual-interest in avoiding disclosure of personal matters”

9
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 21 of 44

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 10 of 23

and has recognized that “both the common law and the literal understandings of
privacy encompass the individual’s control of information concerning his or her
person.” United States Dep't of Justice v. Reporters Comm. for Freedom of the
Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

Having established the historical pedigree of invasion-of-privacy torts—in
particular, the sub-species applicable to the public disclosure of private facts—we
next consider whether Preferred’s alleged statutory violation is sufficiently
analogous. Notably, the FDCPA’s statutory findings explicitly identify “invasions
of individual privacy” as one of the harms against which the statute is directed. 15
U.S.C. § 1692(a). And to that end, the statutory provision under which Hunstein
has sued here expressly prohibits a debt collector from “communicat[ing]”” with
any but a few persons or entities “in connection with the collection of any debt.”
Id. § 1692c(b). Although § 1692c(b) isn’t identical in all respects to the invasion-
of-privacy tort, we have no difficulty concluding that it bears “a close relationship
to a harm that has traditionally been regarded as providing a basis for a lawsuit in
English or American courts.” Spokeo, 136 8. Ct. at 1549.

Perry v. Cable News Network, Inc., 854 F.3d 1336 (11th Cir. 2017), strongly
supports that conclusion. Perry concerned a plaintiff's allegations that CNN
divulged his news-viewing history to a third-party in violation of the Video

Privacy Protection Act. Emphasizing the widespread recognition both of the right

1Q
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 22 of 44

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 11 of 23

to privacy in general and, more particularly, the privacy interest implicated by the
VPPA—the interest in preventing the disclosure of personal information—the
Court in Perry concluded that the statutory violation of the VPPA constituted a
cognizable Article III injury. /d. at 1341 (citing Reporters, 489 U.S. at 762-63).
Hunstein’s allegations closely resemble those in Perry. The VPPA prohibits “[a]
video tape service provider [from] knowingly disclos{ing], to any person,
personally identifiable information concerning any consumer of such provider.”
18 U.S.C. § 2710(b). As relevant here, the FDCPA similarly prohibits a debt
collector from “communicat[ing], in connection with the collection of any debt,
with any person other than the consumer[.]” §1692c(b). The two statutes thus
share a common structure—A may not share information about B with C. Because
we find Perry's reasoning persuasive and analogous, we adopt it here.

Our decision in Trichell does not require a contrary conclusion. That case
addressed a claim under a different FDCPA provision, § 1692e, which states that a
“debt collector. may not use any false, deceptive, or misleading representation or
means in connection with the collection of any debt.” 15 U.S.C. § 1692e. The
plaintiffs in Trichel/ alleged that debt collectors had sent them misleading letters,
and in assessing their claims’ pedigree, we determined that the “closest historical
comparison is to causes of action for fraudulent or negligent misrepresentation.”

964 F.3d at 998. .Canvassing the common-law history of those torts, we held that
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 23 of 44

USCA 1 Case: 19-14434 Date Filed: 04/21/2021 Page: 12 of 23

the plaintiffs’ claims lacked the necessary “close relationship” to them. /d. at 997—
98. That conclusion is entirely consistent with our holding here that Hunstein has
standing to sue under a different FDCPA provision. Hunstein’s claim, unlile the
Trichell plaintiffs’, arises under § 1692c(b) and bears a close relationship to a
common-law tort.
2

Although it presents a closer question, we conclude that “the judgment of
Congress” also favors Hunstein. Congress, of course, expresses its “judgment” in
only one way—through the text of duly enacted statutes. Even assuming that
§ 1692c(b) does not clearly enough express Congress's judgment that injuries of
the sort that Hunstein alleges are actionable, here Congress went further to
“explain itself.” Huff, 923 F.3d at 466. In particular, as already noted, in a section
of the FDCPA titled “Congressional findings and declaration of purpose.”
Congress identified the “invasion{] of individual privacy™ as one of the harms
against which the statute is directed. 15 U.S.C. § 1692(a). That. we think, is
sufficient.

It’s true that we pointed in 7richell to the FDCPA’s language that a person
may recover “any actual damage sustained by such person as a result of’ an
FDCPA violation and “such additional damages as the court may allow,” 15

U.S.C. § 1692k(a), as evidence of Congress’s judgment that violations of a

12
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 24 of 44

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 13 of 23

different provision—§ 1692e—do not ipso facto constitute a concrete injury.
Trichell, 964 F.3d at 1000. We don’t read § 1692k(a), though, as categorically
limiting the class of FDCPA plaintiffs to those with actual damages—particularly
where, as here, the FDCPA’s statutory findings expressly address the very harm
alleged—an “invasion[] of individual privacy.” 15 U.S.C. § 1692(a).
a

Because (1) § 1692c(b) bears a close relationship to a harm that American
courts have long recognized as cognizable and (2) Congress’s judgment indicates
that violations of §1692c(b) constitute a concrete injury, we conclude that Hunstein
has the requisite standing to sue.

fl

Having determined that Hunstein has standing to sue under § 1692c(b), we
now consider the merits of his case. Recall that § 1692c(b) states that, subject to
several exceptions, “a debt collector may not communicate, in connection with the
collection of any debt,” with anyone other than the consumer. 15 U.S.C.
§ 1692c(b).. The parties agree that Preferred is a “debt collector,” that Hunstein is a
“consumer,” and that the alleged debt at issue here was a “consumer debt,” all
within the meaning of § 1692c(b). Helpfully, the parties also agree that Preferred’s

transmittal of Hunstein’s personal information to Compumail constitutes a
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 25 of 44

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 14 of 23

“communication” within the meaning of the statute.*_ Accordingly, the sole
question before us is whether Preferred’s communication with Compumail was “in
connection with the collection of any debt,” such that it violates §$1692c(b).
Hunstein contends that the plain meaning of the phrase “in connection with the
collection of any debt” and relevant precedents show that it was and does.
Preferred, conversely, urges us to adopt a “factor-based analysis” that shows that, it
says, its communication with Compumail was not “in connection with the
collection of any debt.”

We begin with the plain meaning of the phrase “in connection with” and its
cognate word, “connection.” Dictionaries have adopted broad definitions of both.
Webster’s Third defines “connection” to mean “relationship or association.”
Connection, Webster’s Third International Dictionary at 481 (1961), and the
Oxford Dictionary of English defines the key hea “in connection with” to mean
“with reference to [or] concerning,” In Connection With, Oxford Dictionary of

English at 369 (2010). Usage authorities further explain that the phrase “‘in

 

* Section 1692a(2) defines communication as “the conveying of information regarding a debt
directly or indirectly to any person through any medium.” 15 U.S.C. § 1692a(2).

4
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 26 of 44

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 15 of 23

connection with” is “invariably a vague, loose connective.” Bryan A. Garner,
Garner’s Dictionary of Legal Usage 440 (3d ed. 2011).

Preferred’s transmittal to Compumail included specific details regarding
Hunstein*s debt: Hunstein’s status as a debtor, the precise amount of his debt, the
entity to which the debt was owed, and the fact that the debt concerned his son’s
medical treatment, among other things. [t seems to us inescapable that Preferred’s
communication to Compumail at least “concerned,” was “with reference to,” and
bore a “relationship [or] association” to its collection of Homsainty debt. We thus
hold that Hunstein has alleged a communication “in connection with the collection
of any debt” as that phrase is commonly understood.

Preferred resists that conclusion on three different grounds, which we
address in turn.

A

First, Preferred relies on our interpretation of another FDCPA provision,

§ 1692e, to argue that communications “in connection with the collection of any
debt” necessarily entail a demand for payment. [n relevant part, § 1692e states that
“{a] debt collector may not use any false, deceptive, or misleading representation
or means in connection with the collection of any debt.” 15 U.S.C. § 1692e
(emphasis added). In the line of cases interpreting the meaning of “in connection

with the collection-of any debt” in § 1692e, we have focused on the language of the

15
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 27 of 44

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 16 of 23

underlying communication. In Reese v. Ellis, Painter, Ratterree & Adams, LLP,
for instance, in concluding that a law firm’s letter to a consumer was “in
connection with the collection of any debt” within the meaning of § 1692e, we
emphasized that the letter expressly stated that the firm was attempting to collect a
debt and was acting as a debt collector, demanded full and immediate payment,
| and threatened to add attorneys’ fees to the outstanding balance if the debtors

didn’t pay. 678 F.3d 1211, 1217 (11th Cir. 2012). Similarly, in Caceres y.
McCalla Raymer, LLC, we held that a collection letter constituted a
“communication in connection with the collection of a[ny] debt” under § 1692e for
similar reasons. Quoting the letter, we emphasized “that it is ‘for the purpose of
collecting a debt:’ it refers in two additional paragraphs to ‘collection efforts; it
states that collections efforts will continue and that additional attorneys” fees and
costs will accrue; it states the amount of the debt and indicates that it must be paid
in certified funds; and it gives the name of the creditor and supplies the law firm’s
phone number in the paragraph where it talks about payments.” 755 F.3d 1299,
1301-03 (11th Cir. 2014).

Relying on Caceres and Reese-—both of which, again, addressed § 1692e—
the district court here adopted the following test:

When determining whether a communication was made in connection

with the collection of a[ny] debt, the courts look to the language of the

communication itself to ascertain whether it contains a demand for
payment and warns of additional fees or actions if payment is not

16
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 28 of 44

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 17 of 23

tendered. Consequently, when determining whether the transmission

of information to a third party constitutes a violation of the FDCPA, it

is important to consider whether the communication makes an express

or implied demand for payment.

The district court’s conclusion that the phrase “in connection with the
collection of any debt” necessarily entails a demand for payment defies the
language and structure of § 1692c(b) for two separate but related reasons—neither
of which applies to § 1692e. First, the demand-for-payment interpretation would
render superfluous the exceptions spelled out in §§ 1692c(b) and 1692b. Consider
as an initial matter the exceptions specified in § 1692c(b) itself: “[A] debt
collector may not communicate, in connection with the collection of any debt, with
any person other than the consumer, his attorney, a consumer reporting agency if
otherwise permitted by law, the creditor, the attorney of the creditor, or the
attorney of the debt collector[.]” 15 U.S.C. § 1692c(b) (emphasis added).
Chinnuuiontions vith four of the six excepted parties—a consumer reporting
agency. the creditor, the attorney of the creditor, and the attorney of the debt
collector-——would never include a demand for payment. The same is true of the
parties covered by § 1692b and, by textual cross-reference, excluded from
§ 1692c(b)’s coverage: “person[s] other than the consumer” with whom a debt

collector might communicate “for the purpose of acquiring location information
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 29 of 44

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 18 of 23

about the consumer.” /d. § 1692b. A debt collector would presumably never make
a demand for payment of a party matching that description.

The upshot is that the phrase “in connection with the collection of any debt”
in § 1692c(b) must mean something more than a mere demand for payment.
Otherwise, Congress’s enumerated exceptions would be redundant. Under the
district court's demand-for-payment interpretation, Congress wouldn't have
needed to include exceptions for communications with consumer reporting
agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons
providing a debtor's location information; those communications would have been
foreclosed ipso facto by the phrase “in connection with the collection of any debt.”
[t is a “cardinal principle of statutory construction” that “a statute ought, upon the
whole, to be so construed that, if it can be prevented, no clause, sentence, or word
shall be superfluous[.]” Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotation
inarks omitted); accord, e.g., Antonin Scalia & Bryan A. Garner, Reading Law:
The Interpretation of Legal Texts 174 (2012) (“If possible. every word and every
provision is to be given effect .... None should be ignored. None should
needlessly be given an interpretation that causes it to duplicate another provision or

to have no consequence.”’). Because it is possible—and indeed, we think. more
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 30 of 44

USCA11 Case: 19-14434 = Date Filed: 04/21/2021 Page: 19 of 23

natural—to interpret § 1692c(b) in a way that does not render most of its textually
specified exceptions redundant, we will do so.

Second, and relatedly, the district court’s interpretation renders yet another
portion of § 1692c(b) meaningless. By insisting on a demand for payment, the
disteiot court essentially interpreted “in connection with the collection of any debt™
to mean “to collect any debt.” Under this interpretation, the key phrase “in
connection with” has no independent meaning or force. But as just explained, we
have a duty to “give effect, if possible, to every clause and word of a statute[.J”
Duncan, 533 U.S. at 174.

The district court seems to have been led astray by its reliance on decisions
interpreting § 1692e, whose language and operation are different from
§ 1692c(b)’s in important respects. As a linguistic antter, § 1692e contains none
of the specific exceptions that § 1692c(b) does; accordingly, there was no risk in
Reese or Caceres that, by reading a “demand for payment” gloss into § 1692e, we
wauld render other portions of that statute redundant or meaningless. And as an
operational matter, § 1692e—which prohibits “false, deceptive, or misleading
representation or means in connection with the collection of any debt”—covers the
sorts of claims that are brought by recipients of debt collectors’ communications—
i.@., debtors. See Caceres, 755 F.3d at 1300-1301 (case brought by recipient of

letter, the debtor); Reese, 678 F.3d at 1214 (same). As its title indicates, by

19
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 31 of 44

USCAIT Case: 19-14434 Date Filed: 04/21/2021 Page: 20 0f 23

contrast, § 1692c(b), targets debt collectors’ “fcJommunication with third parties,”
not debtors. In the typical § 1692c(b) case, the debtor isn’t the recipient of the
challenged communication. Linguistic differences aside, this practical operational
difference undermines any argument that the meaning of the phrase “in connection
with the collection of any debt™ must necessarily be the same in § 1692¢(b) as in §
1692e.
B

Preferred separately urges us to adopt the holistic, multi-factoring balancing
test that the Sixth Circuit decreed in its unpublished opinion in Goodson v. Bank of
Am., N.A., 600 Fed. Appx. 422 (6th Cir. 2015). That test counsels courts
confronting § 1692e’s “in connection with the collection of any debt” language to
take into account the following seven considerations:

(1) the nature of the relationship of the parties: (2) whether the

communication expressly demanded payment or stated a balance due:

(3) whether it was sent in response to an inquiry or request by the

debtor; (4) whether the statements were part of a strategy to make

payment more likely; (5) whether the communication was from a debt

collector; (6) whether it stated that it was an attempt to collect a debt:
and (7) whether it threatened consequences should the debtor fail to

pay.
Goodson, 600 F. App’x at 431. We decline Preferred’s invitation for two related
reasons.

First. and perhaps most obviously, Goodson and the cases that have relied on

it concern § 1692e—not § 1692c(b). And as just explained, §§ 1692e(b) and

20
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 32 of 44

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 21 of 23

1692e differ both (1) linguistically, in that the former includes a series of
exceptions that an atextual reading risks rendering meaningless, while the latter
does not, and (2) operationally, in that they ordinarily involve different parties.
Goodson’s seventh factor—whether the communication threatened consequences
should the debtor fail to pay—illustrates this point. It makes little sense for a debt
collector to threaten consequences should the debtor fail to pay in a
communication that is not sent to the debtor himself.

Second, we believe that in the context of § 1692c(b), the phrase “in
connection with the collection of any debt” has a discernible ordinary meaning that
obviates the need for resort to extratextual “factors.” All too often, multifactor
tests—especially seven-factor tests like Goodson’s—obscure more than they
illuminate. Parties to FDCPA-governed transactions—debtors, creditors, debt
collectors, lawyers, etc.—are entitled to guidance about the scope of permissible
activity. They are likelier to get it even from a broadly framed statutory language
than from a judge-made gestalt.

C

Lastly, Preferred makes what we’ll call an “industry practice” argument. It
contrasts what it says is the widespread use of mail vendors like Compumail and
the relative dearth of FDCPA suits against them. More particularly. Preferred

identifies cases involving mail vendors and emphasizes that none of them hold that

21
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 33 of 44

USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 22 of 23

a debt collector’s mail vendor violated the FDCPA. True enough, but none of the
cases that Preferred cites involved § 1692c(b) claims, and the courts in those cases
certainly had no obligation to sia sponte determine whether the collectors”
communications to their vendors violated § 1692c(b). That this is (or may be) the
first case in which a debtor has sued a debt collector for disclosing his personal
information to a mail vendor hardly proves that such disclosures are lawful.

One final (and related) point: It’s not lost on us that our interpretation of
§ 1692c(b) runs the risk of upsetting the status quo in the debt-collection industry.
We presume that, in the ordinary course of business, debt collectors share
information about consumers not only with dunning vendors like Compumail, but
also with other third-party entities. Our reading of § 1692c(b) may well require
debt collectors (at least in the short term) to in-source many of the services that
they had previously outsourced, potentially at great cost. We recognize. as well,
that those costs may not purchase much in the way of “real” consumer privacy, as
we doubt that the Compumails of the world routinely read, care about, or abuse the
information that debt collectors transmit to them. Even so, our obligation is to
interpret the law as written, whether or not we think the resulting consequences are

particularly sensible or desirable. Needless to say, if Congress thinks that we've

29
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 34 of 44

. USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 23 of 23

misread § 1692c(b)—or even that we’ve properly read it but that it should be
amended—it can say so.
IV

To sum up, Hunstein has Article III standing to bring his claim under
§ 1692c(b). Further, because Preferred’s transmittal of Hunstein’s personal debt-
related information to Compumail constituted a communication “in connection
with the collection of any debt” within the meaning of § 1692c(b)’s key phrase,
Hunstein adequately stated a claim.

REVERSED and REMANDED.

{2
hod
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 35 of 44
Filing # 125957271 EFiled 04/30/2021 03:20:53 PM

IN THE COUNTY COURT OF THE 11" JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

Case No.
VEDA SMITH.
Plaintiff,
Vv.
CLIENT SERVICES, INC,
Defendant.
}

 

PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

Plaintiff Veda Smith, by and through undersigned counsel, and pursuant to Florida Rules
of Civil Procedure 1.350, and requests Defendant Client Services, Inc, to produce for inspection
and copying within thirty (30) days from service the following documents by e-mail to
tom@jibraellaw.com, or in the event delivery of Defendant’s responses and the requested
documents cannat be provided via e-mail, the same may be delivered to The Law Offices of Jibrae!
S. Hindi 110 SE 6th Street. Suite 1700. Fort Lauderdale, Florida 33301,

I. DEFINITIONS

(1) “Action” shall mean the above captioned matter.

(2) “Any,” “All.” and “each” shall be construed as any, all and each.

(3) “And” shall mean and/or.

(4) “Concern,” “concerning,” “refer.” “referring.” “relate. ~ “relating.” “regard,” or

“regarding” shall all mean documents which explicitly or implicitly, in whole or in part.
compare. were received in conjunction with, or were generated as a result of the subject
matter of the request, including all documents which reflect, record, specify, memorialize,
relate, describe, discuss. consider. concern. constitute, embody. evaluate, analyze. refer to.
review, report on. comment on, impinge upon, or impact the subject matter of the request:

(5) “Complaint” means the operative Complaint filed in the above captioned action.
(6) “Collection Letter” shall refer to Exhibit “A” attached to the Complaint.
(7) “Communication” or “sent” includes every manner or means of disclosure, wansfer, or

exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange

 

PAGE; lof
Law OFFICEs OF JIBRAELS. HINDI, PLLC
LIOSE Gth Street. Lith Floor Ft. Lauderdale, Florida 33301 | Phone (4-0 907-1136" Fax (855) 529-05.10
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 36 of 44

of information. whether orally or by document or whether face-to-face, by telephone, mail.
electronic mail. personal delivery, or otherwise, and/or attempt thereof.

(8) “Defendant,” “you.” and “your” shall mean Client Services, Inc, any of its directors,
officers, sales, agents, managers, supervisors, general agents. agents (including attorneys,
accountants, consultants, investment advisors or bankers). employees, representatives and
any other persons purporting to act on their behalf. These defined terms include divisions.
affiliates, subsidiaries, predecessor entities. acquired entities and/or related entities or any
other entity acting or purporting to act on its behalf. including those who sought to
communicate with Plaintiff during the relevant time-period whether by letter, e-mail, text
message, or any other medium. regardless of whether successful or unsuccessful.

(9) “Debt” shall refer to the obligation or purported obligation which Defendant sought to
collect from Plaintiff in the Collection Letter.

(10) “Document” means the original. and all non-identical copies (whether different from the
original because of additional notations or otherwise). of all written, printed. typed.
recorded, electronically or digitally stored, or graphic matter. however produced or
reproduced, in the actual or constructive possession, custody. or control of plaintiff
including. without limitation, all writings. drawings, graphs. charts. photographs.
photographic records, sound reproduction tapes, data compilations (whether tangible or
intangible from which information can be obtained. discerned, or can be translated through
detection devices into a reasonably usable tangible form), correspondence, memoranda.
data, notes of conversations. diaries, papers, letters, e-mail communications, telegrams.
messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
appraisals, bids, account books. checks, invoices. ledgers, agreements, studies, estimates,
reports, instructions, requests, pamphlets, brochures, applications. returns. pictures, books.
journals, ledgers. corporate records. accounts. contracts, leaflets. administrative or
governmental reports or returns, exhibits. maps, surveys. sketches, microfilm. Xerox or
any other tangible things which constitute or contain matters within the scope of the Florida
Rules of Civil Procedure.

(11) “FCCPA®™ means the Florida Consumer Collection Practices Act. Fla. Stat. §359.55 ef sey.
({2)  “FDCPA™ means the Fair Debt Callection Practices Act. 15 U.S.C. $1692 ef seg.

(13) “Ineluding™ means: (a) including. but not limited to. or (b) ineluding. without limitation.
Any examples which follow these phrases are set forth to clarify the request, definition or
instruction. not limited to the request, definition or instruction.

(14) “Identify” with respect to natural person. means to give, to the extent known. the person's
full name, present or last known address, and when referring to a natural person.
additionally. the present or last known place of employment. Once a person has been
identified in accordance with this paragraph, only the name of that person need be listed in
response to subsequent discavery requesting the identification of that person.

 

PAGE; 2 of S
LAW OFFICES OF JIBRAELS. HINDI, PLLC
ILOSE bth Street.1 7h Fleor : Ft. Lauderdale. Florida 3830L | Phone (54) 907-1136 Fas c884) 5329-95-10

38 gy

   
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 37 of 44

(15) “Or” shall mean and/or.

(16) “Payment” shall include all available methods of funds tender, including but not limited
to: cash: money order, a negotiable instrument such as a check, note, or draft; an ACEI
debit: bank, wire, or electronic-funds transfer; and, credit-card payment.

(17) “Person” or “Persons” shall mean natural persons, proprietorships. joint ventures,
partnerships, corporations. trust, groups, associations. organizations. governmental
agencies and all other entities.

(18) “Plaintiff” or “Plaintiff's” shall mean Veda Smith.

(19) “Relevant time period.” “relevant period” or “during the relevant period” refers to a finite
length of time, the duration of which is uninterrupted, that begins three years prior to
commencement of the above captioned action, and ends on April 30. 2021.

(20) The phrase “as defined by the FDCPA” shall refer to the meaning and/or definition of a
particular word or phrase set forth under 15 U.S.C. § 1692a.

(21) The phrase “as defined by the FCCPA” shall refer to the meaning and/or definition of a
particular word or phrase set forth under Fla. Stat.. § 559.55.

II. INSTRUCTIONS

Each of the following requests is continuing. and in the event that at any later date you obtain
or discover any additional document responsive to any request. you shall submit such document
promptly. If an objection is made to any request herein. all documents covered by the request not
subject to the objection should be produced. Similarly, if an objection is made to production of a
document. the portion(s) of that document not subject to objection should be produced with the
portion(s) objected to deleted and indicated clearly.

Each document is to be produced in its entirety even if only a portion of the document is
related to the identified subject matter and without abbreviation. editing, or expurgation and including
all appendices, tables, or other attachments. [fan appendix. table, or other attachment is not presented
with the original but is attached to a copy thereof or ts otherwise available, it should be submitted and
clearly marked to indicate the document to which it corresponds. With the exception of privileged
material. no document or portion thereof should be masked or deleted in any manner. To the extent
possible, documents should be produced in the same order and arrangement as in the file form which
they are taken.

Unless otherwise requested. in lieu of producing original documents, you may produce
photocopies, provided that you shall retain the original documents and produce them to the Plaintiff
upon request. Further, copies of original documents may be submitted in lieu of originals only if they
are true. correct. and complete copies of the original documents, and their submission constitutes a

 

PaGE 3 0f5
LAW OFFICES OF JIBRAELS. HINDI, PLLC
LLOSE 6th Street. 1 7th Floor’ Pt, Lauderdale, Florida 3230L | Phone (95-0) 907-1136: Pax (855) 529-9510

 
 
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 38 of 44

waiver of any claim as to the authenticity of the copy should it be necessary to introduce such copy
into evidence in any legal proceeding. Please provide color copies of any document originally
produced in color or containing type, writing, or other marks in any color other than black.

In the event such file(s) or documents(s) has (have) been removed, either for the purpose of
this action or for some other purpose, please state the name and address of the person who removed
the file, the title of the file and each sub-file. if any. maintained within the file, and the present location
of the file. If you choose to withhold from production for inspection and copying on the ground of
privilege or the like, it is requested that you provide the following information: date, type of
document, author, addressee or recipient, present location, custodian, number of pages, general
description, privilege claimed. and any other pertinent information.

Ill. PRODUCTION REQUESTS

The following documents are requested to be produced. Please contact undersigned
counsel. or have vour attorney contact undersigned counsel if you are represented by an attorney.
if you_are uncertain as to the meaning of a term is or if you need additional information to

understand a request.

(1) Copies of the documents that Defendant sent to Plaintiff during the two (2) years prior to
the commencement of the above-captioned action.

(2) Copies of the documents utilized or referenced by Defendant to create or draft the
Collection Letter.

(3) Copies of the documents, including manuals. instructions and guidelines. setting forth the
policies and procedures of debt collection employed by Defendant during the two (2) years

prior to the commencement of the above-captioned action.

(4) A complete copy of any insurance policies covering Defendant for violations of the
FDCPA or FCCPA during the relevant period.

(5) All documents relied or referenced by Defendant in responding to the Interrogatories
propounded on Defendant in the above-captioned action.

(6) Copies of all reports and documents utilized by an expert which Defendant proposes to call
at trial.

(7) All exhibits which Defendant proposes to introduce at trial.

 

PAGE! 4 of 5
LAW OFFICES OF JIBRAELS. Hinp1, PLLC
LLO SE 6th Street. b7th Floor Ft. Lauderdaly, Florida 38301! Phone (93 6 907-1136 Pax (8541 429-9540

  
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 39 of 44

*

. DATED: April 30, 2021
Respectfully Submitted.

/s/ Thomas J. Patti
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377

E-mail:  tom@jibraellaw.com
The Law Offices of Jibrael S. Hindi
110 SE 6th Street. Suite 1744
Fort Lauderdale. Florida 33301
Phone: 954-907-1136

Fax: $55-529-9540

- COUNSEL FOR PLAINTIFF
CERTIFICATE OF SERVICE
1 HEREBY CERTIFY that on April 30, 2021. | electronically filed the foregoing
document with the Clerk of the Court using the Florida Courts E-Filing Portal. | also certify that
the foregoing document is being served on opposing counsel via e-mail.
/s/ Thomas J. Patti

THOMAS J. PATTI, ESQ.
Florida Bar No.: | 18377

 

PAGE S of 5
LAW OFFICES OF JIBRABRLS. HINDI, PLLC
ILOSE Gth Street, Lith Floor Ft. Lauderdale. Florida 38301) Phone (93-0 907-116 | Pre ($55) 3529-05-10

weve Dine:

 
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021

Filing # $25957271 E*Filed 04/30/2021 03:20:53 PM
\

CF

IN OTHE COUNTY COURT OF THE 11" JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

Case No,
VEDA SMITH,
Plaintiff,
v.
CLIENT SERVICES, INC,
Defendant.
/

 

PLAINTIFF’S NOTICE OF
SERVING INTERROGATORIES TO DEFENDANT

Page 40 of 44

Plaintiff Veda Smith, by and through undersigned counsel, and pursuant to Florida Rules

of Civil Procedure 1.340, hereby propounds the attached interrogatories to Defendant Client

Services, Inc, Sworn answers to these Interrogatories must be furnished on or before the 30th day

atter the service of these Interrogatories.

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on April 30, 2021, the foregoing was electronically

filed with the Clerk of the Court using the Florida Courts E-Filing Portal which will send a notice

of electronic fling to all counsel of record.

/s/ Thomas J. Patti
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377
E-mail: — tom@jibraellaw.com
The Law Offices of Jibrael S. Hindi
10 SE 6th Street. Suite 1744
Fort Lauderdale, Florida 33301

COUNSEL FOR PLAINTIFF

 

PAGE | Lof6

LAW OFTICES OF JIE
110 SE Gth Street. | Teh Floor! Pt, Lauderdsle. Florida 38301 1 Phone (5-41 907-1 LAG: lay (855) 529-05-10

 
 
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 41 of 44

—
a
—

(6)

(7)

(8)

(9)

(10)

PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT
DEFINITIONS
“Action” shall mean the above captioned matter.
“Any.” “All.” and “each” shall be construed as any. all and each.
“And” shall mean and/or.

“Concern,” “concerning,” “refer,” “referring.” “relate. ~ “relating.” “regard.” or
“regarding” shall all mean documents which explicitly or implicitly, in whole or in part,
compare, were received in conjunction with, or were generated as a result of the subject
matter of the request, including all documents which reflect, record. specify, memorialize,
relate, describe, discuss, consider, concern, constitute. embody, evaluate, analyze, refer to,
review, report on, comment on, impinge upon. or impact the subject matter of the request;

“Complaint” means the operative Complaint filed in the above captioned action.
“Collection Letter™ shall refer to Exhibit “A” attached to the Complaint.

“Communication” or “sent” includes every manner or means of disclosure. transfer, or
exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange
of information, whether orally or by document or whether face-to-face, by telephone, mail.
electronic mail, personal delivery, or otherwise, and/or attempt thereof.

Defendant,” “you.” and “your” shall mean Client Services. Inc. any of its directors.
officers, sales, agents, managers. supervisors. general agents, agents ( including attorneys,
accountants, consultants, investment advisors or bankers). employees, representatives and
any other persons purporting to act on their behalf. These defined terms include divisions.
alfiliates. subsidiaries, predecessor entities. acquired entities and/or related entities or any
other entity acting or purporting to act on its behalf. including those who sought to
communicate with Plaintiff during the relevant time-period whether by letter. e-mail, text
message, or any other medium, regardless of whether successful or unsuceessful.

“Debt shall refer to the obligation or purported obligation which Defendant sought to
collect from Plaintiff in the Collection Letter.

“Document” means the original, and all non-identical copies (whether different from the
original because of additional notations or otherwise), of all written, printed. typed.
recorded, electronically or digitally stored, or graphic matter, however produced or
reproduced, in the actual or constructive possession. custody. or control of plaintiff
including, without limitation, all writings, drawings. graphs. charts. photographs.
photographic records, sound reproduction tapes. data compilations (whether tangible or
intangible from which information can be obtained, discerned. or can be translated through

 

PACH; 2 of 6
LAW OFFICES OF JIBRAELS. HInprI. PLLC
LLOSE 6th Street. 17th Floor: Ft. Lauderdale, Florida 33301 | Phane (5.0) 907-1136: Pas (955) 29-95-10

tit

 
 
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 42 of 44
wv

&

a

detection devices into a reasonably usable tangible form), correspondence, memoranda.
data, notes of conversations. diaries, papers, letters, e-mail communications, telegrams,
messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
appraisals, bids, account books, checks, invoices, ledgers, agreements. studies, estimates.
reports, instructions. requests, pamphlets. brochures, applications. returns, pictures, books,
journals. ledgers, corporate records, accounts, contracts, leaflets, administrative or
governmental reports or returns. exhibits, maps, surveys, sketches, microfilm. Xerox or
any other tangible things which constitute or contain matters within the scope of the Florida
Rules of Civil Procedure.

(11) “FCCPA™ means the Florida Consumer Collection Practices Act. Fla. Stat. $559.55 ef seq.
(12) “FDCPA” means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 er seq.

(13) “Including” means: (a) including, but not limited to. or (b) including, without limitation.
Any examples which follow these phrases are set forth to clarify the request. definition or
instruction, not limited to the request. definition or instruction.

(I4) “Identify” with respect to natural person, means to give, to the extent known, the person's
full name, present or last known address. and when referring to a natural person.
additionally, the present or last known place of employment. Once a person has been
identified in accordance with this paragraph, only the name of that person need be listed in
response to subsequent discovery requesting the identification of that person.

(15) “Or? shall mean and/or.

(16) “Payment” shall include all available methods of funds tender. including but not limited
to: cash; money order. a negotiable instrument such as a check, note, or draft; an ACH
debit; bank, wire, or electronic-funds transfer: and. credit-card payment.

(17) “Person” or “Persons” shail mean natural persons, proprictorships. joint ventures,
partnerships, corporations. trust, groups, associations, organizations, governmental
agencies and all other entities.

(18) “PlaintifP’? or “Plaintiffs* shall mean Veda Smith.
(19) “Relevant time period.” “relevant period” or “during the relevant period” refers to a finite
length of time, the duration of which is uninterrupted. that begins three years prior to

commencement of the above captioned action, and ends on April 30, 2021.

(20) The phrase “as defined by the FDCPA™ shall refer to the meaning and/or definition of a
particular word or phrase set forth under 15 U.S.C. § 1692a.

(21) The phrase “as defined by the FCCPA” shall refer to the meaning and/or definition of a
particular word or phrase set forth under Fla. Stat., § 559.55.

 

PAGE: 3 of G
LAW OFFICES OF JIBRAELS. HINDI, PLLC
TLOSE 6th Street. 1 7h Floor: Ft. Lauderdale, Florida 23301 | Phone (95-) 907-1148 Fas (855) 529-440

  
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 43 of 44
: ¥
v

a

Interrogatory No. 4. Identify, by name and contact information, all third- -party vendors used by
Defendant in the operation and normal course of Defendant organization
within the last two (2) years.

RESPONSE:

nN

Interrogatory No. Identify, by name and contact -information. the individual within

Defendant's ordination responsible for the use of third-party vendors.

RESPONSE:

Interrogatory No. 6. Identify the documents specified by Rule 69V-180.080, Florida
Administrative Code, that Defendant maintains.

RESPONSE:

Interrogatory No.7. Identify the documents specified by Rule 69V-180.080. Florida
Administrative Code, that Defendant does not maintain

RESPONSE:

Interrogatory No.8. Identify the documents specified by Rule 69V-180.080. Florida
Administrative Code, maintained by Defendant regarding Plaintiff or the
Debt that are current within one week of the current date.

RESPONSE:
Interrogatory No.9. Identify the documents specified by Rule 69V-180.080. Florida
Administrative Code. maintained by Defendant regarding Plaintiff or the

Debt that are not current within one week of the current date.

RESPONSE:

 

PAGE: 3 of 6
Law OFFICES OF JIBRAELS. Hinpi, PLLC
LLO SE 6th en | 7th Floor? Fr. Reali F jaeidn 33301 | Phone (95-1) (07-1136! Fas (855) 520-95.10

 
Case 1:21-cv-22052-DPG Document 1-2 Entered on FLSD Docket 06/03/2021 Page 44 of 44
v

a
+

VERIFICATION

Under penalties of perjury. |, the undersigned affiant, declare that | have read the foregoing

Answers to Interrogatories, and that the Answers are true and correct.

 

AFFIANT SIGNATURE

 

PRINTED NAME OF AFFIANT

 

CAPACITY / TITLE OF AFFIANT

BEFORE ME, the undersigned authority. personally appeared

 

 

who produced as identification _. bearing
number expiring on _ who

 

did take an oath, who stated that he/she is the person noted above, and that, according to his/her
best knowledge and belief, the forgoing answers are true and correct.

Sworn to and subscribed before me, this __ day of go...

 

SIGNATURE OF NOTARY

 

PRINTED NAME OF NOTARY

 

 

 

 

SEAL OF NOTARY

 

PAGE 1 6 of 6
LAW OFFICES OF JIBRAELS. HINDI, PLLC
LLOSE Gth Street, | tth Floavi Ft Lauderdale. Florida 2 QO)! Phone (054) 9O7-LLAH! Fux (855) 5329-95-10

wee Sh. eet “LATALL

 
